Resumption of the session
I declare resumed the session of the European Parliament adjourned on 4 November 1999.
Statement by the President
Ladies and gentlemen, since our last part-session, and particularly in the last few days, several terrible catastrophes have taken place, such as the new earthquake in Turkey and the floods in France, both of which have hit hard. With your agreement, I would simply like to express, on behalf of the European Parliament, my deepest sympathy and condolences to the victims of these new tragedies and their families.
Madam President, I would like to add that, on Friday, a United Nations aeroplane crashed. It was carrying 21 volunteers on the WFP programme for the reconstruction of Kosovo and 3 crewmembers. I think that we should remember these victims too, and thank these people for the incredible and useful work they did and pass on our condolences to their relatives, as well as addressing the reason that caused this catastrophe. I would therefore ask you, President, if you think it appropriate, to hold a minute' s silence as well in memory of these heroes of our time.
It goes without saying, Mrs Napoletano, that I shall pass on everything you have said and all our sympathy to those concerned. It also happens to be the same plane that Mr Swoboda, Mrs Pack, Mrs Nicholson and I took when we went to Pristina. It is a tragedy. We shall request an inquiry to find the causes of this accident. We shall discuss this with Mr Kouchner and once again, you can count on me to pass on all our condolences to the victims' families.
Agenda
I would just like to discuss the issue of Chechnya and our continued support for the Russian Government. The genocide that is taking place in Chechnya seems to be ignored by the Western powers and certainly by the European Parliament. I want to ask you, Madam President, if you would ask somebody from the Commission or one of the Commissioners to come here to address Parliament and say what exactly we are doing to stop the terrible brutality taking place in Chechnya. The Russian Government is being supported by the Western states and in particular by the European Union, and it seems to me that we have a responsibility to bring to the attention of the Russians our abhorrence and our horror at what is happening there. Russia has enough problems without confronting Chechnya, and it always strikes me that this House is reluctant for the most part to criticise Russia in circumstances such as this. I would ask you, Madam President, to invite a Commissioner as urgently as possible here to tell us precisely what the European Union intends to do on the issue of Chechnya.
Mr Andrews, I can tell you that your wish has been granted even more quickly than you could have imagined, because the debate on Chechnya has been included on our agenda on Wednesday afternoon and of course we shall hear statements both by the Council and the Commission.
The next item is the examination of the final draft Agenda as drawn up by the Conference of Presidents at its meeting on Thursday 11 November pursuant to Rule 110 of the Rules of Procedure. This draft has been distributed.
Relating to Tuesday: President. I have received a request from the Group of the Greens/European Free Alliance and the Group of the Party of European Socialists for the presentation of the Court of Auditors' annual report to be moved from 9 a.m. to 10 a.m.
Does anyone wish to speak in support of this request?
Madam President, in my opinion it is enormously important that we include the Court of Auditors' annual report in the agenda. This yearly best-seller is once more making its appearance, and it would be wrong if Parliament did not organise a plenary session debate on the subject, as the press already know about it. Any leak of information is extremely unfortunate, but it has happened before. I believe we must discuss this at a plenary session, and not leave it to the lobbying process, as we will be debating it in any case.
Madam President, with regard to the presentation of the report of the Court of Auditors, it is clear that, at the moment, this report - which previously attracted very little attention - has become an important item in the press. Certain Members and groups have expressed their concern at the occurrences of leaks to the press - a concern which I share - and I think that we should ask the Court of Auditors, as well as the other institutions, to respect the time limits. But it seems to me that the punishment which some people have tried to impose on the Court of Auditors is absolutely out of proportion because if we remove from the agenda all the issues which have suffered from leaks, we will end up with no agenda at all. We have to be more rigorous in our behaviour.
I believe that the reasonable thing to do, bearing in mind, furthermore, that the report of the Court of Auditors has a series of consequences for Parliament' s activities - and I am thinking particularly of the approval of its management - is to present what has happened to the President of the Court of Auditors and get him to commit himself publicly, apart from giving the relevant explanations, to an investigation to try to control this issue, and to improve the system of distribution and provision of information to Parliament. However, in any case, I think that in the end it we will be the ones who are penalised through this behaviour.
Therefore, I believe that the sensible thing to do is, tomorrow, after the presentation which the Committee on Budgetary Control is going to make today, to present this report to Parliament.
Madam President, I agree with the two former speakers that this is an annual report of the first rank and of the highest political order. It is precisely because I agree that I believe this Parliament should use this occasion to signal to the Court of Auditors its intense disquiet at the fact that a document of substance of the sort prepared by the Court should, whether correct or incorrect in terms of its content, have found its way into Der Spiegel of 8 November.
This is not the way to do business. In a matter as weighty as this it is not right, on whoever' s part - and I do not know who is to blame for this leak - to seek a route which chooses the sensational over the institutional management of this issue.
We are the body with the political competence to take into account the substantial and professional work of the Court of Auditors. It does not make sense that we should now be negotiating with the European Commission, following all the events of the past several months, a new code of conduct which, inter alia, insists that where there are issues of importance the Commission first comes here to tell this House what they are and then to take a procedure, such as the annual Report of the Court of Auditors, and say: there was a leak, it is a bit unfortunate, but let us get on with business as if nothing happened. No. This is the moment to draw a line and say to the Court of Auditors - whom my group holds in very high esteem - that we have separate functions: they audit and we do the politics.
One of the tasks between now and December, if we choose to postpone this matter - as was the view of the majority of the Conference of Presidents - would be to invite the President of the Court of Auditors to undertake an extensive investigation as to whether it was to the Court or another institution that the leak could be traced.
It was the Committee on Budgetary Control of Parliament which began years ago to insist that we should give, as parliamentarians, this report the weight that it deserves. In saying "postpone it" we are saying we want to take command of what is in it - not to sweep it under the carpet. We are saying that from now on there are new rules of engagement, not just with the Commission. The creeping propensity to find ourselves, as parliamentarians, on the back foot, explaining leaks that were inspired by one source or another is not the way to do business. Let us claim our rights as the institution. Let us stop sensationalising the work of the Court of Auditors.
I think that Parliament has grasped what you are saying.
(Parliament rejected the request) President. Still on the subject of Tuesday, I can inform you that the communication by the Commission on the decisions taken at their meeting today will concern the ban on British beef and veal and also the production and sale of tobacco.
Wednesday:
President. With regard to the statement by Mr Solana, the High Representative for the CFSP who will be speaking to you, I can tell you that Mr Patten will also take part in the debate, on behalf of the Commission.
Moreover, this evening the Committee on Constitutional Affairs is due to examine Mr Napolitano' s report on the amendment to the Rules of Procedure following the interinstitutional agreement, and the Group of the Party of European Socialists requests that this report be included in the agenda if, of course, the Committee agrees.
Who would like to speak in support of this request?
Madam President, I believe that this issue is self-explanatory in the sense that we already debated in the previous part-session the importance of Parliament adopting the development and implementing regulations of an interinstitutional agreement, which was agreed during the last legislature and ratified by Parliament. At that time the possibility arose that the issue would be returned to the Committee on Constitutional Affairs amid the reservations and doubts of some groups.
No reservation was made; the question has been referred back to the Committee on Constitutional Affairs and it seems that, finally, we are going to reach an agreement today.
I believe that it is an issue of maximum importance not only for the protection of our dignity as MEPs, but also in terms of respecting our promise. This is the reason why we have requested that this issue be dealt with as quickly as possible, on the understanding that there may always be reservations, but that these reservations must be justified and, above all, they have to be debated.
We hope that this can be done today in the Committee on Constitutional Affairs.
(Parliament agreed to the amendment)
President. This point will thus be the last to be debated on Wednesday' s agenda and we could then put it to the vote on Thursday.
Still on the subject of Wednesday' s agenda, the Commission has informed me, on the subject of the debate on Chechnya, which is due to take place between 5 p.m. and 6 p.m., that Commissioner Patten will have to leave Strasbourg at 4 p.m. and will therefore not be able to be present. At the Conference of Presidents, we asked Mr Verheugen to guarantee that he would attend this debate, and today I have been informed that there is no guarantee that Mr Verheugen will be available and that another Commissioner may take his place. I think it is very inconvenient, and I am sure that you do too. I therefore propose that we table the statement on Chechnya by the Council and the Commission from 3 p.m. to 4 p.m. which would allow Commissioner Patten to take part and which would not delay the other debates because we would in any case have to adjourn the debate on the IGC between 5 p.m. and 6 p.m. That is my proposal.
Madam President, I have a question about the agenda you are proposing. On Wednesday, we also have the important Dimitrakopoulos-Leinen report. How do things stand on timing? Do we have enough time to consider this report as well, given how important it is for the future of the European Union? Both rapporteurs deserve to have a reasonable amount of time devoted to their report. Could you comment on this, please?
Mr Poettering, as the debate on Chechnya is in any case tabled for 5 p.m. to 6 p.m., we shall have to adjourn the debate you are talking about from 5 p.m. to 6 p.m. If we hold the debate on Chechnya at 3 p.m. and then we continue the debate on the very important report that you mentioned, I do not think that any harm will be done. I think it would be very inconvenient to hold a debate on the situation in Chechnya without the competent Commissioner for the matter. As you know, this is something we have never liked to do.
Madam President, with regard to the debate on the situation in Chechnya, I believe that the Presidency' s proposal is absolutely reasonable.
In relation to the Dimitrakopoulos-Leinen report, so that there may at least be an intervention by groups on such an important report, I would propose that in this case the Questions to the Council be cancelled, and in that way all of the groups could express their view, since this is a very important matter for Parliament.
Madam President, I would like to support your proposal. Perhaps we can state, in order to enlighten everyone on the matter, as we discussed it at the Conference of Presidents, that in the expected absence of Mr Patten, we had suggested the name of Mr Verheugen not in a personal capacity, but because he is one of the Commissioners particularly involved with international affairs. Now, on a subject as sensitive as Chechnya, we do not simply want a text written in advance by someone else to be read out. Therefore, I entirely support your proposal. I think that it is better to move the debate on the agenda and have the opportunity to hear directly from the Commissioner concerned.
Madam President, your proposal to hold the discussion on Chechnya between 3 p.m. and 4 p.m. is, in my view, the best solution. Instead of interrupting the discussion on the Intergovernmental Conference, we shall begin the afternoon sitting on that an hour later so that both issues may be discussed properly.
Thank you for your understanding, Mr Dimitrakopoulos.
Madam President, I just wanted to say that I am against Mr Barón Crespo' s suggestion that we should cancel Question Time. I regard Question Time as a fundamental parliamentary right, which unlike other agenda items is specifically protected in legal terms, and I would like to insist that the full Question Time should be held. I do of course understand that there are problems with time, but that is simply because we have relatively little time and a great deal to discuss, and the people who are now complaining about this are precisely the ones we wanted to shorten the plenary weeks a little while back. At the time I protested against that unrealistic proposal and thank goodness that succeeded.
We used to have Council representatives here on two days: Wednesdays and Thursdays, and we had Council Question Time on Wednesday evening. That worked brilliantly. Somewhere along the line they cut Council attendance to one day, and that is the cause of the problems.
Ladies and gentlemen, let us take one thing at a time. We are concerned now with retabling the report on Chechnya. I shall give the floor to Mr Leinen, the second rapporteur, and then we shall make a decision on this matter.
Madam President, I agree that we should have the Commissioner here when we discuss Chechnya. I also agree that we should discuss the situation in Chechnya at 3 p.m., but I would like to request that the debate on the Intergovernmental Conference should be taken in one go. I support Mr Barón Crespo' s idea of waiting until we have completed the debate and then finishing with the "Questions to the Council" agenda item. It would be wrong to consider a topic as important as the Intergovernmental Conference in bits and pieces, with a little bit on Wednesday and then perhaps another bit on Thursday morning. We should be able to debate this subject without interruption.
Thank you, Mr Leinen.
I put to the vote that we move the debate on Chechnya to 3 p.m. instead of 5 p.m.
(Parliament gave its assent)
Now we have Mr Barón Crespo' s proposal to cancel Question Time to the Council, a proposal adapted by Mr Leinen, who proposes that this Question Time could take place during the evening sitting, at the end of the institutional debate, which I think is exactly what Mr Barón Crespo would like to see.
Madam President, after the debate on Chechnya, the debate on the Dimitrakopoulos-Leinen report would begin. Therefore, what we could do is to postpone Question Time a little. I think this is a reasonable request.
Mr Poettering, I think that the Council would entirely agree with Mr Barón Crespo' s proposal to hold Question Time after the Dimitrakopoulos-Leinen debate. What is your position on this?
Madam President, it is as you have just said. I just wanted to be sure that Question Time to the Council would actually take place. Mr Posselt is quite right there. It is the Members' right to hear the answers, and we should ensure - procedurally speaking - that they can be given to Members.
Who is in favour of keeping Question Time on the agenda by holding it after the Leinen-Dimitrakopoulos report?
(Parliament gave its assent)
Relating to Thursday:
With regard to the debate on topical and urgent subjects of major importance, the Group of the Greens/European Free Alliance requests that two sub-items be added to item 3, Human Rights. Firstly, the case of Alexander Nikitin. Who would like to speak in favour of this request?
Madam President, it is very important that the European Parliament continues to support Alexander Nikitin, who is accused of endangering state security in Russia. This has been a tradition for us; we have supported him in his trial and followed it on a regular basis, and it has come to our attention that now would be just the right time to adopt a position, as the action will be continuing very soon.
Thank you, Mrs Hautala.
(Parliament gave its assent)
The Group of the Greens requests that "Violation of Human Rights resulting from the project to build an oil pipeline between Chad and Cameroon" be added to the item "Human Rights" .
Madam President, Parliament has already voted for a resolution on this subject, but there is a problem today: the World Bank is due to make a statement shortly on the significance of the project and we feel that given the implications that it has for the people of Chad and Cameroon, a message from the European Parliament would be welcome today.
(Parliament rejected the request)
I do not have any amendments relating to Friday, or for the Wednesday or Thursday of the mini-part-session in Brussels.
(The order of business was thus adopted)
Emission of gaseous and particulate pollutants by vehicles
The next item is the recommendation for second reading (A5-0043/1999), on behalf of the Committee on the Environment, Public Health and Consumer Policy, concerning the common position adopted by the Council with a view to adopting a European Parliament and Council Directive amending Directive 88/77/EEC on the approximation of the laws of the Member States relating to the measures to be taken against the emission of gaseous and particulate pollutants from diesel engines for use in vehicles, and the emission of gaseous pollutants from positive ignition engines fuelled with natural gas or liquefied petroleum gas for use in vehicles (5734/1/1999 - C5-0028/1999 - 1997/0350(COD)) (Rapporteur: Mr Lange).
Madam President, Commissioner, ladies and gentlemen, this legislation represents the final piece of legislation stemming from the Auto-Oil programme. Ladies and gentlemen, we collectively, the European Parliament, have made this legislation a success story. We, the European Parliament, can take credit for the fact that air quality in Europe will be significantly improved. We have succeeded in securing a 60% improvement in air quality in the future, specifically in cities. This did not fall like manna from heaven: we achieved it in the Conciliation Committee. Madam President, you were the Chairperson of the Conciliation Committee delegation. You led the delegation in which we won this from the Council. So we should not hesitate over the last component of the legislation, and we should opt for the Conciliation Committee route in this case as well, because the Council has obviously not dared to make that final leap and has been very cautious on a couple of points.
The Council has certainly incorporated some important points in its common position, such as the two-stage stipulation of binding limit values, stricter durability provisions for emission control devices in lorries and buses, an on-board diagnostics system, and roadside testing. But it has been quite cautious with regard to four particular points, which I think we need to put right.
The first point is that the Council has deferred the reduction in nitrogen oxides from 2005 to 2008, and has also introduced a second phase for the 2005 stage, so that we now have a gradual reduction. To my mind, this makes no economic sense at all, because we know that nitrogen oxides and particulate emissions are bound to follow the same curve, so that if we tackle one of these two pollutants, there is an automatic knock-on effect on the other. So it also makes no economic sense to have two different limit values within three years. Instead, we need to reduce NOx emissions in one fell swoop.
Some people say that there is only one technology that can achieve this. That is clearly wrong. There are several technologies for simultaneously reducing particulate emissions and NOx emissions to the level called for at first reading, either by using the ammonia process or else by using charge cooling combined with a regeneration filter. So there are various options, and these options are not just theoretical, they are at the prototype stage. That means that we do not need to worry about this not being technically feasible.
In addition, this would also be a waste of engineering effort, and would make economic nonsense. But we also need to take this step for ecological reasons, of course. Why? We are, for instance, talking about a target ozone limit value for 2010 which is 80% below the current value in the European Union. If we really want to achieve that, then it is specifically the NOx emissions from lorries and buses that we will also have to reduce. In the European Union we have 168 million cars and 23 million commercial vehicles and buses. These 23 million commercial vehicles emit as much as the 168 million cars, that is 50% of total NOx emissions. So we absolutely must do something about it!
The second point on which the Council has been rather cautious is re-equipping older vehicles. We know that lorries and buses have a long life and tend to clock up high mileages. So it is of the utmost importance to encourage re-equipping of such vehicles, so that older vehicles become cleaner as well.
Thirdly, the Council has been rather cautious about introducing enhanced environmentally friendly vehicles - an area where we have proposed several additions - and about strict controls to prevent cycle beating, as has already happened in the USA. This means that manufacturers can simply get round limit values by electronic manipulation. We need to add something here. Emissions legislation aimed at improving air quality has been a success story, and we have an opportunity to put the icing on the cake. Of course we also need to be highly ambitious with our proposals when we go into the conciliation procedure. We want to emerge with a good compromise, so we cannot take a compromise as our starting point. I therefore call on all of us to be courageous, to achieve a swift conciliation procedure and to work together to ensure that our success story - improving air quality in Europe - really is a success right to the end.
Madam President, may I first of all congratulate the rapporteur on the report he has now drafted. I think - and Madam President you will know from your own experience - that the action taken by Parliament in the case of the Auto-Oil issue was very courageous indeed. We have tried to clean up passenger cars as well as truck traffic, including heavy commercial vehicles, and not just the cars as such, but we have also tried to ensure that clean fuels are used. This whole package will ensure that air quality will indeed improve. The only encouraging thing I have read recently about the environment, in the Dutch press, is that this improvement in air quality owing to the use of cleaner cars is already in evidence.
I would be dishonest if I failed to mention that a few people in our Group do not fully agree with the report and the amendments proposed by the Environment Committee. I think that, possibly, further negotiations need to take place where further compromises can be reached before the vote takes place. The people who are of the opinion that the requirements now prescribed by the Committee on the Environment, Public Health and Consumer Protection and its rapporteur, Mr Lange, for heavy commercial vehicles, are too strict, should consider the following. In Europe, we still boast a sound automotive industry for heavy and light vehicles. The same automotive industry exports vehicles to the United States which must already meet stricter requirements or, at least, the requirements as prescribed at present. I think it is in no-one' s interest that we in Europe set lower standards than what would be perfectly feasible, even in the longer term. This is why I urge that the proposals by the Committee on the Environment, Public Health and Consumer Protection actually be adopted in tomorrow' s vote.
Madam President, the legislative project under discussion is very important for the issue of air protection. It has a direct effect on the quality of the air we breathe, that is to say the air' s nitrogen dioxide content and the amounts of ozone being formed in the atmosphere. All this also has an effect on acidification and eutrophication. It will also reduce the number of particles in the air that are hazardous to health.
All this can only succeed sufficiently well, however, if the action required under the directive is taken as quickly as possible. The most difficult challenge is the rapidly increasing volume of transport, which is predicted to double between 1990 and 2006. In my opinion, the rapporteur, Mr Lange, is quite right when he proposes that heavy goods vehicles should be included in a common strategy to reduce carbon dioxide emissions from road traffic as quickly as possible. We have to respond to the race against increased emissions by speeding up the adoption of measures to reduce them. I therefore offer my strong support to the rapporteur' s proposal that new limit values be introduced as quickly as the latest technology allows and certainly not only once the Member States happen to approve them.
In a market economy, money is the deciding force. Therefore we have to use financial pressure to push forward environmental values. Tax incentives have had a major importance in encouraging the use of more environment-friendly fuels. Using tax concessions as a carrot to replace heavy old commercial vehicles is well justified, as are tax benefits for environment-friendly vehicles. All this would serve to speed up the introduction of vehicles that pollute the environment less.
I would now like to mention a change that would cost nothing. You yourselves must daily encounter situations where heavy vehicles such as buses and construction machinery leave their engine running at times when nothing is going on. Imagine how much we could reduce air contamination if we did not let our vehicle engines idle in this way. It really costs nothing. It is just a question of attitudes.
Madam President, the topic of today' s sitting is making trucks more environmentally friendly. In my book and, of course, in anyone else' s, this is a contradiction in terms. Trucks pollute. This is what they do. And since freight transport, in particular the international variety, invariably takes place by road, we cannot do much more than endeavour to reduce this harmfulness. As far as this is concerned, a compliment is in order for the Committee and the Council, but, above all, for the rapporteur. Given the number of amendments adopted in first reading, his role as a rapporteur can be seen as an outright success.
We are very satisfied, even at this early stage, with the outcome before us. We are now dealing with the second reading of a directive, aspects of which will need to be introduced as early as the year 2000. This is why we are under a certain amount of time pressure.
The rapporteur is re-opening a number of previous proposals. We can support him in many of those, but there is one section where we do not support the rapporteur but rather the Council' s common position, and this concerns the two-stage approach to the NOx limit value of EURO IV stage. I heard very clearly what the rapporteur says about this. However, the Group of the European Liberal, Democratic and Reform Party considers that if this limit value for 2006 is laid down now, it will, in practice, force industry to apply one specific technology, whilst we are not entirely convinced of the environmental friendliness of this technology. In our opinion, evaluation in 2002 and implementation in 2008 offer a better chance of using a more effective technology.
Moreover, the Council proposes introducing a category of very environmentally friendly vehicles. We welcome this proposal in which these vehicles are linked with tax incentives. We also listened with great interest to the rapporteur with regard to the improvements he is intending to incorporate in this proposal.
Also, we give our full backing to the rapporteur' s proposals to cut CO2 emissions so that we can achieve the Kyoto objectives, but also to the tax incentives for adapting older vehicles and the adjustment of test conditions, so that actual emissions of vehicles in use can be measured, albeit in the longer term.
Madam President, my colleague, Mr Lange, has again produced an excellent report, which will have a considerable effect on air quality, and our Group unreservedly supports it. Trucks and buses contribute to air pollution in ever greater proportions, as we have actually done a lot to reduce car emissions, for example by using better quality fuels and tax concessions, as Mrs Myller said.
In the first reading, Parliament was very successful in getting through strict limit values for particulate pollutants, which are very dangerous for the health. The Ministers of the Environment then adopted Parliament' s proposal and now our job is to demand that industry adopts just as strict a line on nitrogen emissions. Industry needs sufficient time, and industry will certainly get the time it needs to prepare itself for this technological change. The engineers have proved very inventive before, and I trust that the right technology will be in place by 2006.
Madam President, in the discussion of the various parts of the Auto-Oil programme, we in the European Parliament have pressed for a tightening up of the requirements. We ought to continue to do so, both now and in the future. As a result, we in the Confederal Group of the European United Left/Nordic Green Left shall be voting for just about all the amendments from rapporteur Lange. We think it is our role to ensure in this situation that the best possible technology is used as early as possible. I am also convinced that some of the pressure which has been exerted on us as Members of the European Parliament in connection with this issue has exaggerated the difficulties involved in adjusting to the demands made in this recommendation for second reading.
I am rather hesitant about one section. This is section 11, about whether a time limit should now be set for financial incentives in connection with environmentally friendly vehicles. However, this is a minor question in this context. I should like to thank the rapporteur for producing a very good piece of work on a matter which is technically quite complicated.
The European Union and national Member States must work closely together at all times with Europe' s motor and oil industry so as to guarantee that pollution is defeated once and for all in the near future.
The great car culture has been referred to before in European Parliament reports as the main culprit of air pollution in Europe and Parliament is now playing an active role in establishing limit values for various pollutants so as to bring this environmental problem under control. It goes without saying that the European Parliament must support a whole raft of measures to control environmental pollution in order to comply with its obligations under the Kyoto Agreement to reduce the level of European Union emissions of six greenhouse gases by 8% by the years 2008-2012.
I would point out that the European Commission and the European Parliament have held extensive consultations with the European automobile industry on these various matters, and it has voluntarily agreed to accept a timetable to cut carbon dioxide emissions in new cars by 25% by the year 2008. We have made extensive progress over the last few years in relation to meeting these problems, for example with the systems installed in cars which have completed 80,000 kilometres and which were built over five years ago, to monitor the durability of anti-pollution equipment. We have tax incentives which must also be used to encourage the early introduction of vehicles containing advanced anti-pollution equipment. We will support the phasing out of the sale of leaded petrol. We have also supported measures which would guarantee that the sulphur content in petrol will be cut three-fold and that the sulphur content in diesel will be reduced seven-fold by the year 2005. The Lange report this evening on the control of emissions of gases and other pollutants produced by vehicles continues the progress we have been making.
May I say in conclusion that since May of this year the European Parliament has the power of codecision on all environmental matters as a result of the enactment of the Amsterdam Treaty? The European Parliament must and should use these new powers to push forward an even stronger legislation in the area of environmental control. I support Mr Lange and congratulate him on his report.
Madam President, first of all, I would like to congratulate Mr Lange on his report in second reading. He has once again delivered excellent work with regard to making traffic more environmentally friendly. After the Auto-Oil programme for passenger cars, a sound approach has been adopted with regard to heavy-duty vehicles too. I am also pleased with what the Council adopted from Parliament in first reading. It is clear that consensus within Parliament has led to good results in the Council. However, I fail to grasp why, when agreement has been reached in the Council, Parliament should have to wait so long for the official common position. I actually find this important enough to raise as an issue. I fear, namely, that it will increasingly become a habit for common positions to be held up. The Council could, of course, say that the procedure has become more complex since the entry into effect of the Treaty of Amsterdam and therefore requires more time. However, I cannot see the difference in this respect. A text had to be laid down prior to Amsterdam and this is still the case after Amsterdam.
Alongside this, I should add that such delays create huge problems for the implementation of the relevant legislation. This is certainly the case for heavy-duty vehicles. For the car industry, it is essential to know exactly what is going to happen and when. If the decision-making process occurs much later than necessary, then it is impossible for the car industry to accommodate this adequately.
It is now the case that, regarding the strict NOx values, some car industries are aiming for 2005, first reading of the European Parliament, others for 2008, the Council' s common position, and some others still for 2006, the draft recommendation for the second reading. This intermediate phase is creating a great deal of confusion as it is. Timely clarity in this respect is what is called for.
As for my reaction to the content of the proposal, it is only natural that Mr Lange would like to see a few improvements made. If we are serious about meeting the Kyoto objectives, then this sector certainly is important. The vehicles concerned are large, have a high mileage and, as such, cause high levels of CO2 emission. More far-reaching investment into more economical engines, and not just for passenger cars, will certainly have an effect. I would therefore urge the Commission to take concrete action.
I am also in favour of tax incentives for the vehicle category of very environmentally friendly vehicles. This will help ensure that the proposed emissions are achieved in good time. Mr Lange is right in indicating that, alongside standards for emissions, standards will also come into play for other aspects of these environmentally friendly vehicles, such as noise and fuel consumption, which was mentioned earlier. Certainly in terms of noise, heavy-duty vehicles play a key role. Needless to say, test cycles for measuring vehicle exhaust gas values should mimic the real driving situation as soon as possible. Negotiations on a worldwide harmonised dynamic test procedure is also a step in the right direction.
By way of conclusion, I would like to say that I fully agree with Mr Lange' s report. I will therefore vote in favour of all his amendments. It would be good if Parliament and the Council were to draft a sound directive without a conciliation procedure. Unfortunately, over the past couple of weeks, the Council has clearly stated that it is not prepared to adopt draft amendments from the second reading. This may well result in a conciliation procedure, which will, in turn, cause delays. This is why I would like once again to urge the Council - and will do so via the European Commission if need be - to adopt the sound proposals tabled by Mr Lange.
Mr President, Mr Lange has submitted a first-class report on behalf of the Environment Committee. On 20 December last, the Council of Environment Ministers adopted sound amendments from Mrs Hautala. These comprised strict limit values aimed at preventing air pollution and carcinogenic particulate emissions from trucks. Unfortunately, the Council has decided in favour of 2008, compared to Parliament' s 2005. Mrs Hautala has already touched upon this.
I would like to discuss CO2 emissions from trucks. The European Commission needs to table proposals fast. With regard to ordinary cars, Parliament had expressed its preference for a three-litre car in 2010. We have ended up with a feeble compromise of an agreement relating to a six-litre car in 2010. No agreements have been reached at all for trucks, whilst the mileage of trucks is rising at an alarming rate. It is expected that it will rise by 40% by 2015. This is why I would ask the Committee to submit a directive for more economical trucks. Otherwise, we will never meet the Kyoto objectives.
Mr President, when, in the autumn of 1998, the European Parliament made a decision to continue with the Auto-Oil Programme, the matter was timetabled to return to Parliament in good time to facilitate a Council decision during the spring of 1999. However, the German Government, which sat on the issue during its Presidency, clearly had other ideas. The matter was seriously delayed and did not return to Parliament until the middle of the summer. If the initial timetable had been followed, the manufacturers would probably by now already have certified the requirement in stage 3 of the Programme. Environmentally more friendly diesel vehicles would already have begun to be driven on European roads. Now, Mr Lange has drafted comprehensive amendments at this late stage in the discussion of the issue. If Parliament complies with Mr Lange' s proposals, there will be further delays. That would not be good for the environment in Europe.
Europe presents a variety of faces. Sweden and Finland, especially their northern parts, are very much dependent upon efficient road transport. It is quite right that we should impose tough environmental requirements upon motor vehicle manufacturers. They should really need to employ absolutely all their skills and knowledge in accomplishing the tasks we set them. We must not however draw up proposals in such a way that they contain aspects which are bad for the environment. If our decisions lead to the simplest solution becoming general practice, which is to say that of basing exhaust purification technology on catalytic converters which require large admixtures of ammonia solution, then the distribution system alone, involving the distribution of this ammonia solution to all petrol stations throughout Europe, would mean that a not insignificant portion of the environmental benefits would be lost. A technical solution like that would be especially problematic for us in northern Europe.
I want to say too that the EU cannot provide direction in Europe by means of directives which are not adapted to the real situation throughout Europe. Let us make very high environmental demands, but let industry too have the time it needs to develop the best possible technical solutions for the future which are good for Europe' s countryside and for the environment in Europe' s large population centres. From this perspective, the common position is a better alternative for the environment than continued delay.
Mr President, we are looking at a proposal for a directive under the Auto-Oil programme, with the aim of improving air quality by the year 2010 by reducing emissions from motor vehicles. I personally feel that the Council has included many highly important provisions in its common position, such as reducing emission limits for carbon monoxide by October 2000 or 2001 by 30% in comparison with 1996.
We always face the same problem, and I can remember our discussing that, Mr Lange: you promised to come to an arrangement with the Council so that your amendments would be accepted in part. The question now is this: what are we to do? Are we to vote for your amendments tomorrow or the day after? Will there be a hold-up? I wonder what is really better for the environment now. I very much regret that the arrangement with the Council has not worked out. We are really faced with a decision on a matter of conscience, and this evening I will have another very good look at all this, because things have not worked out as we discussed in the Committee on the Environment, Public Health and Consumer Protection.
There is one thing we need to be clear about: the Council has accepted a great many important points here, but our cars are not yet clean by a long chalk, and they never will be. Who would have believed that we would now be facing an explosion in traffic not only in the industrialised nations but also in the Third World? It has not even begun to take off in those countries yet, and it is bound to grow further - and I can only wish for the population of those countries that it will. Perhaps, Mr Lange, you could try again to reach some sort of compromise with the Council during an overnight meeting. In that way, we will all be relieved from having to decide on a matter of principle, that is whether to vote against your very good report - which I would dearly like to vote for - or else, I think it is fair to say, to vote against the environment, by procrastinating yet again.
Mr President, as I see it, the report before us today on reducing exhaust emissions from heavy goods vehicles serves to carry forward our efforts to improve air quality in Europe whilst preserving our citizens' mobility. No one has said so yet, but that is guaranteed too.
I would like to thank the rapporteur for his work. The report largely addresses the critical issues and fits in well with existing clean air legislation. At this point I would like to make a general comment about the formal structure of the report. I wonder if the technical criteria set out in the annex really are a matter for us to discuss as Members of Parliament. Without expert guidance, the annexes are simply impenetrable for most of us - that has been my experience at least. I think perhaps that in future, with technical reports like this, the Legal Service should bring them into line with what we have already proposed and agreed upon.
I would also like to comment on the most difficult and controversial points of this second reading, in terms of content. I agree with the rapporteur that the transition to new standards should be done in a single stage. By setting the deadline for 2006, we are demonstrating to the Council that we are willing to compromise, as we too will be making a concession as compared with the first reading. I consider that the Council proposal, which does not provide for this to be introduced until 2008, is not acceptable here. The directive on improving fuel quality and the catalytic converter technology now available make it possible for the Council and Parliament to come up with a truly ambitious project, without burdening industry and the transport sector with charges. Let me remind you of our experience with the Auto-Oil programme for cars. We stuck to our guns then, and it has now turned out that we took the right approach.
Another important point, as I see it, is to encourage re-equipping of older vehicles by means of fiscal and other incentives. I think there is enormous potential here. Heavy goods vehicles have a very long service life. We should most definitely look at the fiscal options, even if the conversion only meets one criterion. This is an area where a lot more can be achieved. By and large, I am very pleased...
(The President cut the speaker off)
. First of all let me express my thanks to the European Parliament and in particular to the rapporteur, Mr Lange, for acting quickly to present the second reading of the report on this dossier.
The second reading of the report contains a number of amendments which the Commission can support, for example the amendments relating to the Enhanced Environmentally-Friendly Vehicles, the EEVs concept. The EEVs provide for a fuel and technology-neutral concept based on the best available technology which will allow Member States or local authorities to encourage the use of the vehicles which qualify as EEVs through tax incentives. EEVs will always be a concept which will complement future mandatory emission limits.
Therefore the Commission can accept in principle to study the possible expansion of the scope of the EEV concept to include perhaps other vehicle characteristics such as noise and fuel consumption and other propulsion technologies. The Commission can also support the amendments relating to the expansion of the directive to include other alternative fuels, in this case ethanol, the amendment relating to tax incentives applied to the re-equipment of old vehicles, the amendment to include heavy-duty vehicles in the overall Community CO2 strategy and the amendment relating to the market quality of liquefied petroleum gas.
The Commission can also support in principle the amendment that deals with abnormal emission control strategies, but we would prefer to see the reporting date on this issue deferred. A reporting date at the end of 2002 would enable the Commission to fully evaluate the effects of the new type-approval test cycles being introduced from next year on the regulation of in-use emissions from new European vehicles. In adopting a common position with much more stringent limits for particulates, we should note that the Council moved a significant way towards the view expressed by the European Parliament in the first reading. The Commission supports this precautionary approach towards the emissions of ultra-fine particulates.
Now the main issue in this package of amendments for second reading is the early application date of stringent limits for oxides of nitrogen, NOx. The Commission believes that the state of development of the necessary technology to achieve such stringent NOx limits makes it difficult at the moment to accept a date earlier than October 2008. In this regard the technology feasibility review is necessary, since the emission control devices to meet the ambitious NOx limits are still under development. While they have demonstrated great promise in laboratory trials, there is no certainty yet as to the long-term operational efficiency of such devices which will make them a viable and durable technical solution to achieve emissions controls in the longer term. There are also important issues still to be resolved with respect to the quality of market fuels and notably sulphur content.
In conclusion, the Commission can accept the following amendments: the first part of Amendment No 3, Amendments Nos 6, 7 and 10, Amendments Nos 16 to 26 and Amendments Nos 29 to 47. The Commission can accept in principle Amendments Nos 1, 4, 5, 13, both parts of Amendment No 12 and Amendment No 15. The amendments which the Commission cannot accept are Amendment No 2, the second part of Amendment No 3, Amendments Nos 8 and 9, both parts of Amendment No 11 as well as Amendments Nos 14, 27 and 28.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 p.m.
Daphne Programme 2000-2003
The next item is the recommendation for second reading (A5-0056/1999), on behalf of the Committee on Women' s Rights and Equal Opportunities, on the common position established by the Council with a view to the adoption of a European Parliament and Council decision establishing a Community action programme (the Daphne Programme 2000-2003) concerning measures to prevent violence against children, young people and women [9150/1/1999-C5-0181/1999 - 1998/0192(COD)] (Rapporteur: Mrs Avilés Perea).
Mr President, in this plenary sitting we are presenting the Daphne Community action programme on preventive measures to fight violence against children, young people and women. Violence is a social problem of regrettable topical importance which involves the violation of human rights and a physical, mental and social crime as well as a crime against people' s quality of life. The Daphne Programme 2000-2003 will be an instrument of vital importance in the fight against violence and will provide added value to local, regional and national actions in this field through the creation of networks, the exchange of information, better practices and cooperation and greater awareness in society in general.
The common position expressly mentions the victims of exploitation and sexual abuse which would be covered by the programme, as well as the common establishment of priorities, promoting innovation and the exchange of experiences regarding actions taken by Member States, including the exchange of information on different legislation and the results obtained. Non-governmental organisations should be promoted, in particular those which are concerned with the well-being and quality of life of children, young people and women.
The present programme will last four years, and an evaluation of its progress is planned for two years after its implementation. The actions will also have the aim of improving public and media awareness with regard to this grave problem.
The budget for implementation will be EUR 20 million and the Community contribution to the funding of the programmes will vary, up to a maximum of 80% of the cost of the action.
In the implementation of this action, the Commission will be assisted by a committee consisting of representatives of the Member States and chaired by the representative of the Commission.
The programme will be open to the countries of the European Free Trade Area, the associated countries of Central and Eastern Europe, in accordance with the conditions laid down in the European agreements, and to Cyprus, Malta and Turkey by means of supplementary credits.
The aim of the Daphne programme is to support and recognise the work carried out by the non-governmental organisations, as well as other organisations - including the public authorities which are concerned with violence - and to ensure that they cooperate with each other, in the exchange of good practices - including pilot projects on a Community scale on the prevention of violence - and the support and protection of children, young people and women.
The networks will form a common front against violence by analysing it, in its different forms, its causes and consequences.
The real impact of the different types of violence on victims must be measured, in order to determine suitable responses, evaluate the types and the efficiency of the measures and practices in order to prevent and detect violence, support victims and prevent their future exposure to it.
This programme, as I have said, will be an important weapon in the fight against violence towards women, young people and children in terms of improving social and media awareness of the need to help and protect the victims of violence.
Six amendments to the common position have been presented, which have been approved by the Committee on Women' s Rights and Equal Opportunities and are in the annex to the text. I would like to point out that amendments 3 and 5 will be replaced by new amendments which modify point 18 of the preamble and articles 5, 6 and 7 in order to adapt the text we are presenting to the wording drawn up by the Socrates Conciliation Committee and which will lead to a parallel solution for the committees in the majority of programmes. It is therefore the wording which has to be adapted and we hope that Parliament will do so suitably.
I would ask you to vote unanimously for this programme, since it is of enormous importance. And we hope that by approving this second reading with the amendments presented, if the Commission and the Council accepts them, the programme may be approved, avoiding conciliation.
I do not wish to end my intervention without mentioning the first rapporteur of this report, Mrs Benassar. When she left Parliament, with the beginning of the new mandate on 15 June, I was appointed rapporteur and I continued with the work which she had carried out. I continued with her efforts and have tried to work on this essential action which the Commission must take - the defence of women, young people and children - in order to prevent the violence which, unfortunately, is regularly directed at them.
Mr President, we are talking today about the Daphne programme on measures to fight violence against children, young persons and women. A decision is urgently needed on this programme, in order to ensure continuity when the present period of support comes to an end. This is an important programme which complies with our commitment to achieve a high level of health protection in the European Union. I say this because we unfortunately still come across the effects of violence in our society all too often, and they represent a serious health risk.
This is not just a question - and let me stress that I would like to see that little word "just" in quotation marks - of physical and sexual forms of violence. Protection against psychological violence, which occurs in many more different shapes and forms, and against which victims are even less well equipped to defend themselves, belongs in the Daphne programme. You cannot define health solely in terms of physical well-being. Every form of violence leaves a legacy of psychological damage which can only be repaired in rare cases or with difficulty. We need to set up new networks here and to support existing ones.
However, it is equally important to support appropriate information campaigns, and in this case exchanges of experience play a big part. These exchanges need to extend to criminal prosecution, where discrimination against the victim must be avoided when charges are brought. It is important to give victims adequate information about their rights, and society must be made more sensitive in dealing with crimes of violence against women, children and young people.
Children and young people need our special protection, and unfortunately this still applies to women too. Only when well-being has been attained in all social structures in our society will we be able to solve the problems of the future. Finally, I would like to thank Mrs Avilés Perea very much for her swift and competent work, which she did so quickly despite the changeover, so that this urgently needed report is before us now.
Mr President, I would like to congratulate Mrs Avilés on getting to grips with this difficult subject so rapidly, which meant that we in the Committee on Women's Rights and Equal Opportunities have been able to present this report very quickly. Nevertheless, I would have liked to see more men involved in this work. Violence against women and children is after all a men' s problem, not a women' s problem.
I am convinced that with this programme we have taken a big step forward in combating physical, sexual and psychological violence against children, young persons and women. However, we all need to be aware that it is only one step, and that there is still a lot to be done to effectively combat this phenomenon of violence. In 1999 this House succeeded, in the face of persistent opposition, in initiating a campaign to counter violence against women. The Eurobarometer poll published this May made the extent of violence clear and identified the gaps where we need to take action.
Europol and the STOP programme are instruments for combating trade in women. The Member States have committed themselves to do a great deal, which has, for instance, emerged from the campaigns. The complex interrelationships in the fight against violence have only really become clear because of the Austrian, German and Finnish Presidencies' Conferences. My own country, for example, has as a result set up a national action plan against violence, and other countries are following suit. I think that we have given an important impetus to this.
Mrs Avilés' report on the common position was adopted after a great battle about changing the legal basis from Article 235 to Article 152, with the codecision procedure. But my own group only voted for it with great reservations and only because the World Heath Organisation definition, according to which health is a state of complete physical, mental and social well-being and not merely the absence of disease or infirmity, is now evidently recognised and taken as a basis by the Council.
My group would have liked to see certain other changes of emphasis in the Daphne programme, for example links with other Community programmes such as PHARE, TACIS and MEDA,because that is where the big money is, in order to initiate preventive measures and campaigns in the applicant countries. However, as regards reaching agreement quickly and avoiding the conciliation procedure, we agree with Mrs Avilés here, and are only recommending six amendments to the common position. In any case we recommend that the media should be involved in order to get the programme up and running. I would like to thank you very sincerely for your work and hope that the Council will accept our amendments.
Mr President, first of all, I would like to thank Mrs Avilés Perea for her thorough work. She has resubmitted a number of amendments that will receive our Group' s full backing, especially the definition of health. This is an enormous improvement to my mind. Many people, men but also women, still think that violence against women has become a rare occurrence within the European Union. Nothing could be further from the truth. One in five women within the European Union has been a victim of such violence at some time, including in our immediate surroundings. One does not have to look far. There are probably more victims but they never reported the crimes to the police or relief centres. In fact, most incidents of violence occur in the home, which means the phenomenon is less visible. Many women still want to keep their dirty laundry inside. They feel ashamed.
The link between violence within the family and child protection is often overlooked. For example, if the court allows contact between the violent partner or ex-partners and their children, then the woman will remain exposed to violence via the children. I would once again draw attention to this fact. The specific aim of the Daphne programme is to encourage and support non-governmental organisations and other institutions to combat all kinds of violence against children and women. I welcome the fact that national measures are to be lent added value. Great! Liberals do not wish to harmonise Member State legislation on violence against women and children. My group, however, is of the opinion that the Member States that are behind in this respect should be encouraged to bring their legislation up-to-date.
I also think that the perspective should be shifted. Instead of trying to change the behaviour of women, the behaviour and attitude of men should be examined. This is not about short skirts, Mr President. Awareness and information campaigns on violence against women are desperately needed. This issue should, as far as I am concerned, feature high on the political agenda.
Mr President, I would like to congratulate Mrs Avilés Perea on her work. The Daphne programme, we should remember, was an initiative of this Parliament in 1997 which recognised the need for action to combat violence against women, young people and children. In the first year of the programme alone 428 projects were submitted by various organisations in Europe and this level of response reflected the need for programmes such as this.
In my own constituency I have seen the work of organisations like Welsh Women' s Aid which provides support, advice and practical refuge for women and children victims of violence. It receives over 15,000 calls a year and the number is rising all the time. Last year it housed over 2,000 women and over 3,000 children in refuges and they had to turn many others away because of the lack of accommodation.
This workload reflects the scale of the problem we have throughout Europe. It also shows how important the role of NGOs and voluntary organisations is in this area. There are specific examples of the way in which Daphne-funded projects have helped. In just a few weeks' time an international seminar will take place in Leeds to look at issues of violence against women in conflict situations. Speakers from many countries will be attending that seminar. There have been many other projects linked to the important fight against child sex tourism which have been funded by Daphne.
On the issue of the legal base - this is a health issue of course, but it is also far more than that. However, we can accept the World Health Organisation' s definition of health as not just being the absence of disease but a state of physical, mental and social well-being. Any lesser definition would leave much of the problem unexposed and we hope that this will be agreed as the European definition for the purpose of this programme.
The Daphne programme, as others have said, has made a great deal of difference but there is a lot more to be done and it is vital that it is followed up. I trust that the Council will decide on this before 1 January so that existing projects can continue.
Mr President, seeing the Daphne programme come up for renewal is a happy moment indeed. MEPs' determination, from 1996, along with the report by Marianne Eriksson through to today' s report by Maria Antonia Avilés Perea have all enabled violence towards children, young persons and women to become the object of political action.
In speaking of politics, I choose my words carefully, because this violence is quite unacceptable in the view of countries that have taken the principle of human rights as their basis for fifty years. Please allow me then to emphasise the dignity of the victims of violence and the need to ensure that the health of these victims is understood to be both their mental and physical wellbeing. I think that prevention is the appropriate word. If we look at the issue in its totality, which is a question of taking action on the causes as well as the consequences, then it is obviously a political one in the sense that we would like the causes of violence, most often inflicted by men - and like Mrs Gröner, I deplore the fact that there are so few men present here in the Chamber this evening - to be studied and combated in the framework of the forthcoming programme. In the same way, we hope that by taking into account the consequences of violence and the effectiveness of a remedy and more besides, the aim will be to end this violence.
This is why we must give full scope to this programme, both in terms of children on the one hand and of women on the other. These are two categories of victims that it is important to be able to distinguish between. Europe must establish a Children' s Rights day, following the example of France, and which the European Parliament has been requesting for some time. Are we not celebrating the tenth anniversary of the International Convention on the Rights of the Child today?
This is also why the dignity of women must not be subject to any ambiguity. If the term "sexual exploitation" indeed describes the trade involving another person' s body, then there is no good trade, neither trafficking in human beings nor prostitution. The States cannot, as States, accept, let alone organise or even encourage the trade in women. The awareness of rape for example is quite recent, as it was so recently still considered to be at worst a misdemeanour, whereas today, we know that it is in fact a crime. Awareness has come recently but I am delighted that violence towards children and women is no longer taboo. While this programme has an experimental value, we should understand it to be something powerful, to be a model, and not only as an ad hoc experiment for Europe' s forthcoming enlargement, but as the responsibility of a democratic Europe towards the whole world. To my mind, we are committed to our responsibility as Europeans.
I would like to see the new Daphne programme applied as quickly as possible and if possible, with greater resources of time and finances. But I also hope that, beyond a health-based approach, we see that it is a question of people' s fundamental rights; I hope that this programme is guided by the objective of fighting all violence directed at women and children.
Mr President, the Daphne programme' s great mission is to raise public awareness, to ensure that there is an exchange of information, to try, in this way, to protect children, young people and women from all those situations of break-up and despair.
Underlying the texts of the recitals, there are the broken personal destinies of children and women who suffer physical violence, but also, and more insidiously, mental harassment. This issue concerns Europeans' physical and mental health.
Direct or indirect violence towards anyone considered weak must be unequivocally condemned.
Personally, I have the impression that violence is on show between couples, in families, at work, on television or even in political and social life. Perversion, aggression, and predatory behaviour hold more fascination for us and we pay too little attention to the victims of the law of the jungle that prevails in today' s world.
Our age has refused to establish standards. It tolerates perversion because setting a limit today means an attempt to censure. We have lost our moral or religious boundaries and we are not able to become indignant unless the facts are visible, such as bruises on a face, or unless they come into the public domain, relayed by the media. Therefore we need information campaigns, and the Daphne programme will support these.
Violence takes place in a world without borders and is not something from distant, barbaric times. We are in 1999, in this Chamber in Strasbourg and we are discussing violence perpetrated against women and children in Europe. We are not in some mythical, cruel and obscurantist Middle Ages but on the threshold of the 21st century.
I firmly support the establishment of the Daphne programme; indeed we must support any initiative that aims to make this dark side of our society visible, as borders disappear in the face of all sorts of evil networks: prostitution, paedophilia and others, on the Internet for example.
Our States must therefore collaborate and exchange information. The European Union can provide added value to the action of its Members. But it is also incumbent on our States to protect these women and children and anyone harmed by society. The State knows its citizens because it knows their mentality, the culture that they have in their mind and in their society that it has, to some extent, moulded. It is up to the national States themselves to promote the family as a support structure and to create men liberated from these patterns of violence that they pass down from generation to generation.
Mr President, in my intervention I would like to stress the fundamental role played by the European Parliament, and in particular, the Committee on Women' s Rights and Equal Opportunities, in, I hope, reaching the point where the final adoption of this programme will be debated. It has already been mentioned in other interventions that, a few years ago, the European Parliament promoted pilot projects supporting non-governmental organisations and local authorities that, for some time, have been endeavouring to use actions to fight violence against women and children. This phenomenon of violence against women and children is, unfortunately, not only very widespread but is increasing, and is gradually taking on new, even more sophisticated forms, which are therefore more difficult to combat.
The programme we are debating today is the result of this previous work. A very thorough discussion took place with the Executive Commission, especially with regard to amending the legal basis and therefore making the adjustments implied in the proposal to the original proposal.
I do not wish to return to this topic, but I would like, however, to express a certain amount of satisfaction, despite the change to the legal basis, that the Commission and the Council have in any case adopted some elements which are extremely important to us. I am referring to the fact that the common position contains references to health in terms of physical, mental and social well-being, to quality of life and to violence as a violation of human rights, and, in particular, to the fact that this programme also covers victims of trafficking and sexual exploitation. I also find it especially significant that there is recognition of the important role played by the NGOs and multidisciplinary networks as well as public bodies who are already carrying out valuable work, in particular with regard to the prevention of violence and the support and protection of victims. To give this programme real added value, we must launch a major awareness campaign involving Parliament and the Commission, but, above all, the Member States, which must take complete responsibility for fighting violence.
Mr President, of course I have nothing against part of the budget being dedicated to preventive measures against violence towards children, young people and women, as long as it is dedicated to providing financial help to organisations working at grassroots level. However, I think that the amount proposed is laughable and the Council' s desire to reduce it even further, shocking.
The European Parliament and the Council are easing their conscience on the cheap because, besides domestic violence and violence connected to sexual exploitation, we should also acknowledge the growth of social violence which results from the increase in poverty and from the growing destitution amongst the working classes. The greatest act of violence is the serious effect of unemployment, but also the deterioration in the working conditions of those who still have a job.
Is it not an act of violence for example, to force women, mothers, to work on production lines at night in order to make the machines more profitable and to provide greater profits for shareholders? Now, not only do the European institutions tolerate such violence, but they have even made it worse by removing measures in the social legislation of some countries which gave some protection to women. And the mollifying speeches of the Daphne programme do not compensate for the rest.
Mr President, Commissioner, Mrs Avilés Perea, I would also like to pay tribute to Francisca Bennasar Tous, who worked very hard in the last legislature to ensure the success of this programme.
The European Parliament, and, particularly, the Committee on Women' s Rights and Equal Opportunities, have played a vitally important role in placing the issue of violence against women and children firmly on the European agenda. As the legal basis has now changed, we now face a codecision procedure on public health, because violence is really a physical and mental act that affects all social classes. Parliament firmly supports the definition of "health" made by the World Health Organisation and so, for us, health can be defined as a state of complete physical, mental and social well-being, and not just the absence of disease.
The actions of the Daphne programme must still be supported by NGOs, and, as we ourselves have proposed in our amendments, by social communication, as women, who are some of Europe' s most sceptical citizens where the European Union is concerned, must be made aware and understand that programmes such as Daphne exist and that they are of direct concern to women.
In Portugal, for example, violence against women is statistically higher in areas which have a higher standard of living or higher levels of education, which does not necessarily mean that that is where more violence against women and children occurs. What it means - to my mind - is that there are more women in those areas who are financially independent, better educated and braver about making a complaint to the police. One of the practical measures taken in Portugal, at least in urban areas, was to have women police officers deal with women making complaints, and that immediately made a huge difference.
Finally, I would like to take advantage of the fact that Commissioner António Vitorino, who attended the Tampere Summit, is here, to ask him to tell us how the Council' s final decision, which we applaud, to criminalise violence against human beings, particularly against women and children, will be put into practice. What it is going to change, Commissioner, and how?
Mr President, I would like to thank Mrs Avilés Perea for this report, because with it she has provided us with another instrument to combat violence against women and children, and also, above all, to identify how and where violence occurs. The term violence is defined more precisely here, as violence can mean any type of exercise or abuse of power, injury or duress. All forms of violence should be rejected, but all too often there is a very high level of tolerance amongst families regarding violence. Violence against women should therefore be identified more actively, so that help can be provided.
We also know that acts of violence increase if no sanctions are taken. It is difficult for victims to escape from violent relationships without outside help. The women and children affected need active support, and above all protection. It is society' s job - everybody' s job - to make available the best possible support measuresand protection instruments. Daphne is a support measure that makes it possible for us to combat this. However, legal measures will also be needed in individual countries. Let me take Austria as an example. Austria has been in the vanguard with a law providing protection against violence in force since 1997. This is known as the expulsion law, and under it violent men can be expelled and women can no longer be forced to flee with their children to women' s refuges and other similar establishments. The expulsion law initially applies for seven days and can if necessary be extended up to the divorce date. I would now like to invite other countries also to adopt a law of this kind, as it would help to ensure that women and their dignity are protected.
Mr President, the Commission is delighted to take part in what is now the final step in the adoption of the Daphne Programme 2000-2003, a four-year Community action programme based upon the experience of the Daphne initiative established when the European Parliament included for the first time funds in the 1997 budget to combat violence against children, young persons and women.
The programme rests firmly upon the recognition of the need to uphold human rights whether those of children under the United Nations Convention on the Rights of the Child of 1989 or those of women as expressed in the Beijing Declaration and Platform of Action in 1995.
The Commission' s first proposal was made in May 1998 and during the last 18 months the procedure has survived not merely a change of legal base but also a change of Treaty, a change of commitology, a change of Parliament and a change of Commission. It is, clearly, therefore, a hardy plant designed to thrive and grow as a potent weapon in the Community' s armoury against the evil of violence inflicted upon those most at risk in our society.
I would like to pay particular tribute to the parliamentary rapporteurs, Madame Bennasar Tous and Madame Avilés Perea for the work during the adoption procedure. They have led the parliamentary side in often difficult negotiations. I would also pay tribute to the work of the German and Finnish Presidencies without whose help we could not have achieved the second reading today in time for the programme to be adopted by 1 January next year.
Finally, I would like to pay tribute to my predecessor, Mrs Gradin, who throughout handled the Daphne dossier with great skill and expertise. The Daphne Programme builds on the Daphne initiative, but with two important changes. First, it is open for the applicant and EFTA countries to take part in the programme. These will significantly help the victims of cross-border trafficking of women and children. Secondly, the programme is now open to applications from other organisations than the NGOs. In the light of the different traditions within the Member States these changes will I hope greatly increase its effectiveness.
The Commission accepts all the six amendments which are before the House today.
We therefore hope that the Daphne programme will be adopted as speedily as possible. Once it has been adopted, the Commission will work with Parliament and the Member States to ensure that it achieves its goal. The Commission will specifically ensure that this programme is a relevant tool to channel the synergies of public authorities and NGOs in order to preserve the physical and psychological integrity and the social well-being of children, young persons and women in all areas of activity. I consider that coupling this initiative with the perspective opened by Tampere will lead in the near future to common definitions, common penal procedures and common sanctions that will be applied by Member States to the crimes of trafficking in human beings and to crimes against children.
The goals are therefore to establish networks throughout the European Union and within the applicant countries between organisations active in the fight against violence against women and children that know the field and to raise awareness among the European public as a whole of the nature of this evil and of the need and the means to eradicate it.
On the eve of the new millennium I may say, Mr President, that strong support in the European Parliament for this programme will be the best and clearest sign that the Union attaches the utmost political priority to effectively combating violence against children, young persons and women.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 p.m.
Rights of the Child
The next item is the Commission' s statement on the tenth anniversary of the International Convention on the Rights of the Child.
I shall now give the floor to Mr Vitorino to speak on behalf of the Commission.
I am sure that the issue that has been raised today merits detailed consideration by the Commission and by the Union as a whole.
As we have just seen from the previous debate, the Commission is already active in several fields involving children, though competence for action in the majority of relevant areas concerning children remains with the Member States.
Children constitute a particularly vulnerable group. For example, for a number of years the Community has been providing support to countries in which there is a particular problem with regard to the economic exploitation, abandonment and prostitution of children through special projects aimed at fostering social assistance, protection, well-being, reintegration and education.
In 1999 to mark the tenth anniversary of the Convention on the Rights of the Child, dramatic priority was given to children' s rights under the European initiative for democracy and human rights, Chapter B.7-7 of the European Union budget.
The Commission is already implementing the Daphne Initiative to combat violence against young persons and children, and this will be succeeded next year, as we have just seen from the previous debate, by the Daphne Programme 2000-2003. Through the STOP programme and through its work in the fields of police and judicial cooperation, the Commission is actively fighting the sexual exploitation of children including child pornography on the Internet.
In the field of police cooperation and of the third pillar, the Commission now has the power of joint initiative with the Member States and is actively pursuing the fight against the sexual exploitation of children. In January a codecision was adopted establishing an action plan to promote the safer use of the Internet thereby protecting children from violence and pornography. It followed a recommendation in 1998 on the protection of minors and human dignity. The Commission is now implementing these measures. In May the Commission adopted a communication on the implementation of measures to combat child sex tourism and it has now selected a number of actions to be co-financed in this field.
The Commission is also undertaking action in the social field and the educational field with a view to improving the quality of life of children and opportunities for their development and education. The suggestion that sometimes has been put forward to establish a children's unit within the Commission is one that I recognise will require study in particular to ensure that full account is taken of the human and financial resources that are at present available.
The Commission will also give consideration as to the idea of publishing a communication on children to mark the tenth anniversary of the Convention. This will clearly take a little time. I am grateful for the opportunity to raise this matter in the plenary session of the European Parliament. The Commission will study attentively the reports of this debate and will take all appropriate action to meet the concerns of the Parliament in order not only to celebrate the tenth anniversary of the Convention but also to improve concrete policies in order to achieve the goals set by this Convention.
Mr President, firstly I should just like to make a technical point. The debate we have here today, which is very welcome, has been part of a long, difficult technical process. First of all we thought we would have a proper resolution and then an oral question; in fact a great many Members signed an oral question. I would hope that their names can be added to whatever resolution comes out of today' s debate. We went to a lot of trouble to get colleagues to sign this. I hope that their names will also be listed in the agenda.
I thank the Commissioner for his statement: "We demand that the EU listen carefully to the voices of its 90 million children and young people under eighteen. We are concerned that the way in which Europe is developing creates real risks for the safety, protection and wellbeing of its young citizens. Twenty percent of Europe' s children live in poverty despite the countries of the EU being amongst the richest in the world."
These are not my words but the words of children and young people from my country, Ireland, and other EU countries. They put it better than I can, how children are excluded from EU policy and how laws and policies that the EU makes have a very real impact on children' s lives, an impact that is different from that on adults. Children have a very low priority at European level. The only really serious political response came following the horrific Dutroux affair in Belgium when MEPs were queuing up to sign my resolution on that tragedy. Even then the EU' s institutional response has been largely focused on the issue of sexual abuse and trafficking and not on the wider set of EU issues that affect children.
The lack of a clear legal base in the Treaty has meant that children' s specific needs are ignored. This week the world celebrates the tenth anniversary of the Convention on the Rights of the Child. This is the most widely ratified human rights treaty in the world and the most comprehensive legal statement of children' s rights world-wide. Except the US and Somalia, all countries in the world have ratified the Convention; but despite the fact that the EU Member States have ratified it too, the EU institutions themselves have so far failed to implement it.
We have an absurd situation in which Member States have to promote the best interests of the child in legislation and policy, but the Union is under no legal obligation to protect children' s best interests. At present children are invisible in EU legislation. Single market considerations often override children' s best interests. For example, protection of children and children' s safety may be compromised by lack of regulation of services such as Internet and TV advertising. Children are seen as burdens, dependants, victims or barriers to work in direct contradiction to their status in the Convention. The strong focus on the citizen as worker in the Treaty means that the best interests of children are not considered. Children are only a target group in one action programme and very few temporary budget lines. Children and children' s projects receive less than EUR 5 million directly from the EU' s vast budget. Since the disappearance of the children and family budget line in DG V there is no budget line which has children as a general target group. Children have become invisible in EU policy.
Most fundamentally, there is no coordination and no unit of the Commission, no Directorate-General which takes a lead in developing a coherent, overall policy on children. I am glad to hear you say you are considering it, Commissioner. We look forward to rapid action on this matter.
I would like to make the following recommendations to mark the tenth anniversary of the Convention. The Commission should adopt a communication on children' s rights to mark the tenth anniversary of the Convention and create a children' s policy unit. Member States, at the next revision of the Treaties, must adopt a clear legal base on the EU Treaties to promote the best interests of the child. Parliament should ensure that children are more visible in budget lines and the Commission should improve its technique and develop mechanisms for dialogue with the NGOs representing children.
Mr President, on 20 November 1989 the UN Convention on the Rights of the Child was adopted, and I think that the tenth anniversary of that event is a good opportunity to take stock. Our Member States did indeed ratify the convention, even if in some cases it was with certain reservations, and they should now be removed as a matter of urgency.
We Social Democrats have over the last ten years worked hard to secure a better hearing for children' s rights, and have emphasised these rights with various important reports and resolutions. This goes back to the Gröner report in 1991, in which Parliament for the first time dealt with children' s problems, and in which I was already demanding a children' s ombudsperson. I should also mention the Bandres Molet report on a European charter for children' s rights and last year' s Zimmermann report on minors. We have also given a very high level of political priority to children' s needs in various reports to the UN world conferences, in conjunction with third countries, and in particular with the ACP countries.
In the course of this year, Parliament has submitted a succession of proposals to the Commission, and it now expects the Commission to produce a communication in which all these initiatives are brought together. The various tasks on the list of priorities should be tackled one by one. Right at the top of the list is the incorporation of fundamental children' s rights into the new treaty. Secondly, using the Daphne programme as a first step, as the first instrument for taking action to counter sexual exploitation and violence against children. Thirdly, there is the situation of girls and young women, which merits special attention in all areas of policy, as they are still exposed to particular discrimination not only here in Europe, but all over the world. Fourthly, we must do everything we can to ensure that children are not involved in wars, either as victims or aggressors. We do not want to see any more child soldiers anywhere in the world.
Two minutes is very short and the list of tasks is a long one. Please take some action!
Mr President, as previous speakers have indicated, allowing this convention to become a powerful and important tool for the European Union is the best way of celebrating it, when it comes to both domestic and foreign policy. We must do everything to ensure that the countries with which we are cooperating honour their obligations under the convention. We know, as a lot of people here have mentioned, that many countries have ratified it. But how many countries are there really which honour their obligations, for example to report on what they have done. We must make sure that the convention is an important tool in relation to the candidate countries. I think that a step forward was taken when children' s rights were specified in the progress report on Romania. As we know, conditions were in that way established for negotiations with Romania.
In the statement which most of us are looking forward to and which Commissioner Vitorino mentioned, we must also find out how much the European Union is spending on children under the PHARE and TACIS programmes. Hans van den Broek was promising for a time that we should obtain such a report, but it has not been forthcoming. I look forward to its arriving no later than with the statements.
Mrs Gröner mentioned child soldiers. I think that is the most topical of the questions concerning children' s rights. We must support all those who are working for the voluntary protocol, which will begin to be drawn up next year. We must make sure that countries which sanction child soldiers really are not given the same advantages. I am sorry that this Parliament could not have given the Sakharov prize to a woman who has fought against the employment of child soldiers. I think it is particularly important that, not only before but also after the Tampere Summit, we investigate - under the third pillar - how children are treated and ensure that child refugees receive special treatment.
Mr President, I would agree with much of what we have heard already in the debate this evening. I, like many others here, will remember the enthusiasm and political excitement with which this convention was adopted, how many world leaders were keen to be seen with young people and to talk in glowing terms of the future they were offering. I reflect with considerable sorrow at the dying-away of many of those fine words.
One of the main concerns of that convention is the right for children to live in peace. People have already referred to some 300,000 under-18 year olds recruited as soldiers throughout the world. Some of them are in our own Member States where they have no right to vote for the governments which decide their futures. We see many children working in conditions of slavery and forced labour and we would urge all European Union states to ratify the ILO Convention dealing with these issues. We would also urge Members States at the next IGC, to adopt a legal base to promote and protect the rights of the child as defined in the United Nations Convention.
We also need to take responsibility for the state of the world in which those children are growing up, not least the environmental conditions under which many of them have to suffer. It is essential that we meet and surpass the targets that we have set ourselves to combat such things as climate change. For far too many children, clean water, safe food and adequate shelter are still a dream, even for many in the so-called developing world.
We would also argue that we need to change the priorities of our international financial institutions so that priority may be given to safeguarding the environment and providing health care and education rather than open markets. Lastly, cancelling the debt of the world' s poorest countries would also help the young people of those nations considerably.
Mr President, on the occasion of the tenth anniversary of this Convention, a text which recognises the child as an individual in its own right, by giving it its own rights (the right to life, the right to identity and to a family, the right of expression and the right to be fed and educated) it is nevertheless still true that on our continent every thirty seconds, a child is abused, raped or beaten up, is indoctrinated, and is the victim of inadequate policies, changes in family and financial circumstances, a victim too of the fact that we are not applying this international Convention.
It is therefore our duty, at the end of the century to ask ourselves why there are millions of children who are forced into prostitution, who kill themselves, who take drugs, and as our continent is only just beginning to discover the terrible effects of paedophilia, to which we have closed our eyes for such a long time, we must ask ourselves why, in our countries which are developed in terms of democracy and economics, which proudly celebrate the Declaration on Human Rights every year, these rights are flouted when the most vulnerable in our society, that is children, are concerned.
With this in mind, Commissioner, we hope that our children will become much more visible. During the last Parliamentary term, I tabled a report on behalf of Parliament on the protection of children and the family in which I asked for a visible budget for our children and for the creation, within the Commission, of a special unit responsible for protecting children and the family. In it I also highlighted the need to bring together, at our own behest, an extraordinary European Council on the future of policies on the family and on protecting children in the Union and to present an annual report to Parliament comparing legislation on this issue in our respective countries.
Finally, we hope, and I too hope, like many of my fellow MEPs, that we can contemplate, within the framework of the IGC, the introduction of an indisputable legal basis for actions favouring children and the family. Whereas in 2001 a report will be made at the UN of the first World Summit on Children, I suggest that within our own Parliament, we create a European Children' s Parliament, established together with them, to celebrate this European World Summit in 2001.
Mr President, Commissioner, every time children' s rights are not respected, an act of violence is committed. Even if collective violence happens to be the most visible, daily acts of violence and problems between neighbours, which we might call small acts of violence, are very hard to bear for those who suffer them and it is in this climate that some children are born and grow up today. Violence is indicative of social problems that must be urgently addressed. Instead of corrective or repressive solutions, priority should be given to preventive solutions, creating a different kind of family setting, which would finally enable us to prevent pointless suffering on a personal and on a social scale and to practise a genuine policy of inclusion and socialisation from birth onwards.
The important thing is not to try to draw up a catalogue of rights, but to make everyone aware of the importance of early childhood, in order to avoid a future society where, because they were denied their rights when children, young people' s only means of expressing themselves is to rebel. Humans are born helpless and in a state of dependence. Babies have nothing but their rights. They can have no obligations. Obligations come only with awareness, and awareness is only stimulated by means of education and there can be no successful education without respect for the baby' s dignity and for that of the child. We must support children' s rights in third countries, but also in our own States. We must also start to collectively think about children' s living conditions in the various European countries particularly in urban areas, and initiate a form of collaboration as well as financial resources in order to help families in difficulty, particularly in the case of single-parent families or of vulnerable parents. Our goal is nothing less than to have well-balanced children. It is therefore our duty to protect and educate them.
Mr President, this year' s tenth anniversary of the UN Convention is a very good opportunity for both the European Parliament and the Commission not just to deliver speeches in celebration of the anniversary but above all to press for further action, to make more resources available, and to take initiatives and measures to coordinate an integrated and binding policy which will prove effective in protecting human values and the human dignity of children.
Recent UNICEF statistics paint a gloomy picture of world reality. Millions of children are suffering from hunger and a lack of basic medical care and education, whilst some 300,000 children under the age of 18 are currently being trained for and are taking part in military operations. And whilst all this is happening in the underdeveloped world, in the civilised West violence against children, abandonment and the sexual exploitation of children through international networks is assuming terrifying dimensions.
That is why the European Parliament needs to send a strong message to all the institutional bodies of the European Union, to international organisations and to governmental organisations telling them that we must put an end to this scourge. In light of the drawing up of the Charter of Fundamental Rights and the creation of the area of freedom, security and justice, we must incorporate a separate chapter on the protection of the rights of the child.
Mr President, never before in history were humanitarian rights so well developed. Never before have there been so many international treaties ratified by so many states. Despite this, human rights are still being systematically violated on a large scale. This also applies to children' s rights. Nearly all countries have now ratified the treaty. Although good progress has been made in certain areas, other forms of abuse against children are on the increase. Over the past decade, the number of children on the streets has grown at an alarming rate. Commercial sexual exploitation of children has become more international and more organised. Children are more than ever the victim of wars.
It is estimated that since 1987, two million children have been killed in armed conflict. Six million have been maimed for life. Nearly 30 million are currently on the run from war and violence.
Treaties on their own do not suffice. They also need to be implemented. More mechanisms should therefore come into place in order to actually enforce these rights, more monitoring bodies to ensure that they are observed and more pressure tools for sentencing perpetrators.
We have already mentioned one of the cruellest forms of child abuse: child soldiers. In fact, over the past two years, 300,000 children under the age of 18 have fought in conflicts all over the world, many of whom were recruited under duress. Invariably, greater numbers of children than adults are killed due to a lack of experience and training. Drafting in child soldiers not only threatens to lead to a criminalisation of society, it also turns all children into potential targets.
Mr President, we need more than fine-sounding declarations of intent. As Parliament, we need to advocate the introduction of a minimum age of 18 for recruitment and taking part in armed conflict. Presenting a united front on this, linking all European Member States without exception, will be more than a symbolic step in the direction of a more child-friendly society.
Mr President, many tragedies there are in the world but none more moving than those that affect children. There are none worse than the ones we have heard about today involving trades in children. I want to refer to one of those trades and that is the trade that takes place in adoption.
In the United Kingdom, in the 1960s, we had some 25,000 adoptions, with 12,500 under one-year-olds. In the 1970s that figure had fallen to 13,000 and the under one-year-olds to 3,000. By the 1990s that had dropped again to 7,000 with only 900 under one-year-olds. Much of the differences stem of course from the wider and freer availability of abortion. In Britain the figure is one in five pregnancies, in London it is one in three. More children who are available for adoption have disabilities - mental or physical or behavioural problems - and so couples, not surprisingly, look further afield for babies to adopt. And further afield, indeed, there are babies available for adoption.
The first duty for all of us should be to the child. For any child that needs a family, the preference is for its own family and if that is not available then a family in its own community. If that is not available then a family, perhaps with a different background, within its own country. If that is not available, then, and only then, should one start looking for a home abroad. But it must be a properly vetted and loving home and the couple taking on the responsibility for that child must show an understanding of the child's background. Too often we have seen abuses in the system which puts couples' wishes before the child's interests. So we have seen rackets developing in baby-selling, mothers having their babies stolen, mothers being bribed to part with their children, mothers being conned that the child is going to benefit from a good start in life and return to the family when, of course, there is no such intention.
That is why we have the Hague Convention on Inter-Country Adoption. That is why I ask the Commission to make sure that Hague Convention is properly implemented throughout the European Union nations. I ask for a report to be brought forward to show the state of law in each member country and the state of legal practice.
On this, the tenth anniversary of the Convention on the Rights of the Child, we must stand up for those children, for their rights to be children. That means supporting children in need because of illness, or disability or hunger or poverty or lack of educational opportunities. It means an end to child labour and exploitation and the awful trades in children. So much of that is caused by the cruelty or neglect of adults and the least adults can do is to ensure that when a child genuinely has no family we apply the provisions of the Inter-Country Convention when giving that child another chance in life through adoption.
. (FR) Mr President, first of all, I would like to thank all the speakers and to assure you that, on behalf of the Commission, I have noted your concerns and your wishes.
I think, moreover, that we are facing a problem that can be seen from two different angles: on the one hand, from that of basic rights, and on the other, from that of the influence of children' s policies on the Union' s areas of action.
With regards to the first angle, fundamental rights, in accordance with Article 6 of the Treaty, we in the Union are committed to respecting fundamental rights, and specifically, the freedoms and fundamental human rights, in the way they have evolved in the constitutional traditions common to our Member States. I think that the appropriate forum for debating the opportunities to enshrine a fundamental right for children must be the same as for the Charter of Fundamental Rights. I would like to say, before Parliament, that I shall raise the issue there.
With regard to sectoral policies, I still hold with the suggestion of a communication on this subject by the Commission which must, by definition, be horizontal. But I would also like to point out, before Parliament, that the Commission is already committed to developing specific measures concerning children. I must tell you all that in my own area of action, more specifically, police and judicial cooperation, that the fight against the trade in children, the fight against the abuse of children and other crimes against them, as well as the prevention of juvenile crime are just as much priorities for action by the Commission which we will be developing within the framework of programmes for police and judicial cooperation that I shall inform you of when I give the presentation of the scoreboard system requested by the Heads of State and Government.
With regard to this opportunity for a horizontal communication by the Commission, I think that we can envisage therefore, its organisational consequences put forward in your suggestions: the creation of a unit within the Commission and the definition of budgets dedicated to the protection of children in order to improve public supervision of the Union' s participation as well as over policies of child protection.
Finally, I would like to point out that the responsibility for applying the Convention rests above all with the Member States and that that is an area in which we are strictly bound to apply the principle of subsidiarity. But I would also like to think that we could envisage promoting, under the auspices of the Commission, a comparative study of the transposition of the Convention on the Rights of the Child into the national laws of several Member States. I think that this kind of study could help to identify the extent to which the Convention is actually being applied. I am a lawyer and I am very keen on laws and legal texts, but I am also a father, and I am especially keen on seeing moral, political and cultural rules being applied to protecting children.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 p.m.
Informing and consulting workers
The next item is Mr Rocard' s oral question (B5-0034/1999), on behalf of the Committee on Employment and Social Affairs, on informing and consulting workers in the European Community.
Mr President, Commissioner, in April 1999, the European Parliament adopted at first reading its legislative resolution on the Commission proposal establishing a general framework for informing and consulting employees in the European Union. The proposal for a directive establishes a framework which aims to remedy the gaps and counter the shortcomings of the national and Community legislation currently in force.
The objectives of this proposal are the following: to ensure that the right to regular information and consultation of employees on economic and strategic developments in the firm and on the decisions which affect them exists in all Member States of the European Community; to consolidate social dialogue and relations of trust within the firm in order to assist risk anticipation, develop the flexibility of work organisation within a framework of security and enhance employees' awareness of the need to adapt, encouraging this; to include the situation and anticipated development of employment within the firm among the subjects of information and consultation; to ensure that workers are informed and consulted prior to decisions which are likely to lead to substantial changes in work organisation or in contractual relations; ensure the effectiveness of these procedures by introducing specific penalties for those who seriously violate their obligations in this field. In this regard, we have seen recently - judging by some debates held in this Chamber - how important it is to lay down a precise reference framework for information and consultation.
This proposal will ensure minimum standards for information and consultation to be applied throughout the Community, by harmonising the fundamental rights of employees - these are already in place in many Member States - and helping to strengthen the European social dimension, which is what we are all aiming for.
The European Parliament has adopted a series of amendments, aiming, in particular, to specify procedures and definitions for information and consultation, in particular as regards the moment at which information should be transmitted. We believe, however, that it is important for this to be carried out during the planning stage so as to allow employees to anticipate change, extending the Directive' s field of application and ensuring that it contains minimum provisions at Community level, derogations from which may be allowed only if they are more favourable to employees, as well as extending the content to the areas which directly affect the workers and their future.
The Commission reacted positively to some amendments to our report and voiced reservations about others. Nevertheless - and here is the reason for this oral question - it still has not tabled a revised proposal that clearly states its position on Parliament' s amendments, and also - and I must say this with regret, in that we had expected the Finnish Presidency to take this issue into account - the Finnish Presidency has not shown the political will to continue with this dossier. The reason for this question is, in fact, to ask the Commission not just to express its position on Parliament' s proposals clearly, but, above all, to ask it for the procedures and time periods for the tabling of its own revised version on Parliament' s position.
On behalf of the Committee on Employment and Social Affairs, the question I would like to ask the Commissioner - who moreover, has displayed great sensitivity on these subjects in other circumstances - is the following: can you tell us what the conflicting aspects of the matter are and the reasons why a revised proposal has not yet been tabled? Moreover, can you anticipate the proposal to be tabled before the end of the year? But above all, what measures do you intend to adopt to facilitate a political agreement on the issue, an agreement which is of prime importance for the Commission, Council and Parliament to be able to take a final decision on this matter? We consider this to be especially important, and besides, it is part of a more wide-ranging issue which is concerned with preparing and accompanying the changes underway in the labour market, so that they do not produce negative results, especially as far as employees' job security is concerned.
Mr President, without a doubt the European Parliament plays an important role in many significant issues concerning social awareness, but it must be said that particularly here, Parliament has played a forceful role in this directive.
Mr Ghilardotti described the facts. I should just like to make four basic points on the issue of the Community directive. This proposed Community directive is a framework which will enable us to adjust to industrial change. It is an essential political framework which will enable us to welcome this inevitable change in a socially acceptable way. In the last discussion we held in this Chamber on the Michelin case, I had said that such changes are by no means a smooth operation since we are living in an age of major restructuring, technological advances, changes in the work place, and expanding globalisation. We must therefore prepare ourselves to welcome this change at a social level.
The next point I would like to make is that in this age of restructuring, Europe has been generally successful. It has the internal market, which is deepening day by day, and it has Monetary Union, which is widening day by day. Now, the time has come for Europe to prove its social dimension. Thus, this directive is indeed a very important political choice. It was proposed following some three years of dialogue in April with the social partners and in November 1998 it was proposed both in Parliament and in the Council. Parliament reacted with the resolution and the 35 amendments. A year on, however, the Council has not even considered this directive.
As far as the amendments are concerned, the Commission accepts nine of them, seven of them are in principle acceptable, but we did not make further progress and I would like to explain why. Under the Finnish Presidency, which as you know is responsible for pushing forward directives and planning the six-month period, a strategy was announced in the Employment and Social Affairs Committee. This strategy envisaged the first ballot on the European company statute directive to be followed by the ballot on the directive on consultation and information. Reasoning that if the directive we are discussing today were to come first, then the ballot on the employment directive, which as you all know has been on the table for discussion for more than 14 years now, would become extremely complicated.
The Finnish Presidency' s strategy was for there to be a discussion on the issue of the European company statute. However, the directive we are discussing today did not make it to the negotiating table and I would like to reply to Ms Ghilardotti' s question regarding what issues are still controversial and what issues are still giving rise to disagreement among the national representatives. Firstly, the companies' personnel threshold should be higher than the one we have been discussing for consulting and informing. In my opinion, the issue of small and medium-sized businesses must be treated separately. The situation regarding small and medium-sized businesses is different, but of course, there must be a threshold higher than the one we have been discussing. The threshold of 50 people had been suggested. I repeat that this is a major topic of discussion and there have been many differences of opinion over it. The second issue concerns what is actually meant by the term 'consultation and information' . There were some dissenting opinions which depended largely on the differing state of affairs in various Member States and, in many cases, on the political viewpoints we adopt. The third issue concerns the degree of self-reliance and the terms of agreement between the social partners in each Member Sate and how far they can go. The final issue is that of sanctions.
Those issues are to a greater or lesser extent still open. The question at present is what we will have to do and how we will have to proceed in order to achieve the desired result. And the desired result is for us to be able to vote for such a directive as soon as possible. It is not important for us to have a particularly sound directive on the table for discussion. What is important is that we create the right framework with set preconditions and that it is voted for so that it can enter into force.
So, what is the timetable and what does the Commission propose to do hereafter? Firstly, we are awaiting the completion of the Finnish Presidency' s term of office and to see if there will be some final agreement on the issue concerning the European company statute. If there is no result at the end of the year, I intend to propose a new strategy to the Portuguese Presidency, a different approach to the issue and a different basis for negotiations so that we can make quicker headway with the directive in question, and, as soon as we have the Council' s initial reaction, proceed with this new approach which, in my view, is quite a straightforward one. It is not difficult for us to readjust the proposal based on the amendments accepted so far and then to refer this to the Council. I believe, however, that under the Portuguese Presidency we must adopt a very different approach from the largely unsuccessful one adopted under the existing Presidency, and proceed in the way I prescribed before.
Mr President, Commissioner, in April the PPE Group voted for the legislative resolution on the directive on a European framework for informing and consulting workers in the Member States. Partnership and subsidiarity are the hallmark of the Parliament and Commission proposals. Companies should be provided with a tailor-made solution for informing and consulting workers, based on agreement between the two sides of industry.
One of Parliament' s proposals is that existing national workers' organisations must be involved in drawing up this agreement. It would be unthinkable to have an agreement that local works councils had not been involved in shaping! Although the Commission' s initial reaction to the various amendments was positive, they have not yet put forward an amended proposal, as you yourself have said. You cannot just put everything that was so carefully worked out in Parliament on ice! It is high time that the right conditions for a Council common position were created. There is obviously a lack of political will in the Council.
How does the Commission view the situation, Commissioner? I did not entirely follow you. Does the Commission believe that the Finnish Presidency and possibly also the forthcoming Portuguese Presidency should be concerned that the United Kingdom, for example, might switch back to the opposition camp in the dispute over workers' participation rights in the European Company, which has not yet been created? After all, it is an open secret that the British Government was only persuaded to support a European Company with minimum participation rights because of a promise to hold back on the directive on information and consultation for one year.
When we have considered examples of company restructuring in this Chamber, we have often complained about management' s failure to provide information in good time, as with Hoover, Renault and Michelin. But we have some good news now. This relates to the success story of the directive on the European Works Council. For it to work well, national workers' organisations at local level should be able to forward their information to the European Works Council, and they should have sufficient rights to react in good time. This directive will ensure that.
I would like to state my question even more clearly, Commissioner: was I right in understanding you to say that the Commission does not intend to present an amended proposal before the end of this year? I would deeply regret that. Timely information for workers means transparency, which in turn creates confidence and avoids friction in European companies. Employers and employees stand to gain from this in equal measure.
Mr President, I am not going to repeat what the previous speakers have said about the need for this directive. A few days ago, Commissioner, it was said on the subject of the Michelin debate that intelligent approaches to restructuring were required. I shall give you the example of the restructuring of a company of European dimensions which has a European works council, which is intelligent, but only in one respect. And this is exactly what we are trying to avoid: a lack of balance in social dialogue. All of Parliament' s amendments have been very significant, and one that I consider to be extremely relevant is the one that expresses the need for ethics and good faith on all sides. What happened, for example, with the restructuring at Ford in Portugal is a prime example of what happens when this good faith is missing. At the end of the 1980s, Ford in Portugal had twelve hundred employees. The company moved the factory to Poland and promised investment in that country in return for state tax and other incentives. That investment was never fully made in Poland. And Ford is now announcing the closure of both factories: in Poland and in Portugal.
This kind of relocation and restructuring, Commissioner, is this century' s way of doing business. It has nothing to do with introducing new technology or with companies' needs to maintain productivity levels. According to Ford, they do not have problems with their productivity levels; on the contrary, they say that these two plants and their workers are enormously productive. And the result is that because these employees are so highly specialised they will only be able to find work as unskilled workers.
We should be concerned by all of this social upheaval. It requires a response, it requires steering through, and it requires legislative measures and more besides! It was high time that the Commission started monitoring companies of this size because it is not the companies of fifty or a hundred employees that are under threat. Let us begin, then, with companies of European dimensions, and let us begin by assessing what a necessary restructuring actually is. We in the European Parliament represent both sides of industry, and one of them has no voice of its own, Commissioner. It is crucial that we let it be heard.
I sincerely hope that the Portuguese Presidency will provide a response to this and I shall use all my influence to this end.
Mr President, I want to say that I too am sorry that the Commission has still not submitted a revised proposal on the subject of informing and consulting workers. Even if, after the election, a new and different majority is formed here in Parliament, we support this inquiry into the issue, even if there are some amendments which we in the Group of the European Liberal, Democrat and Reform Party value more than others; yes, even if there are aspects of the proposal we should definitely like to have done without. The political process should not be directed by delays.
We in the Group of the European Liberal, Democrat and Reform Party want to promote the cause of informing and consulting workers, but it is also important to us that the necessary respect should be shown for differences in traditions and culture in this area. No new bureaucratic systems should be established which are out of harmony with labour markets where there is at present an effective dialogue between the social partners. We attach particular importance to the fact that life should not- even with the best of intentions - be made more difficult for small and medium-sized businesses where, in the nature of things, management is close to the workers. The amendments which Parliament adopted at the first reading in April mean, among other things, that the regulations governing the consulting of workers will apply to businesses with 50 or more employees and that it will no longer be possible for individual nations to be exempt from these. We prefer the original proposal which makes it possible in certain circumstances to raise the limit to 100 employees. On the other hand, we can support the tone of the amendments which clearly points in the direction of making the directive a minimum directive with the Member States having the option to go further.
As we say, we like some of the things in this proposal from Parliament, and some other things we like rather less. However, a delay in the decision process is something which we definitely cannot countenance. I think, however, that Mrs Diamantopoulou has provided a good explanation of the problems there are in implementing the proposal, and this shows in fact that there are real political problems.
Commissioner, I come from a country where the boss of a multinational company, Michelin, decided to inform his shareholders first of his decision to make 10% of his employees in various countries redundant over the next three years.
In the course of last month' s part-session, Commissioner, you stated, in a warm and convincing way, the Commission' s determination to protect employees' rights in terms of information and consultation about their future. We are delighted that you are determined to see this into the Portuguese Presidency.
However, and contrary to what the previous speaker has just said, the Greens think that these rights should be extended to all companies that are not part of the small-business sector and we propose a minimum of twenty employees. If we adopted, as the Commission seems to want to do, a minimum of fifty employees, this would cause serious distortions of competition, affecting only 3% of European companies.
One day we will have to go further. In several European countries, the participation of workers is something which society sets great store by. Participation in decision making and also participation in the results. The European Council did not want to follow Parliament' s advice on this matter. Today however, by means of pension funds, pensioners are participating more and more in companies' capital, in their management and in their profits.
It would be paradoxical and would even threaten a war between the generations if current employees were to be excluded from this kind of participation.
Mr President, Commissioner, during our debate on 27 October on the Michelin affair, I reminded all those present that Parliament had amended the directive on informing and consulting workers and that we were still waiting for the Commission to adopt these amendments.
The two main amendments - I shall remind you of them - covered two points: firstly, the Committee on Employment and Social Affairs wanted the directive to apply to companies with twenty or more employees, and Parliament to companies of fifty employees or more, whereas the Commission is proposing the figure of one hundred or more, if I am not mistaken. On the other hand, the second major amendment stated that any withholding of information from the employees' representatives by a company' s management should be penalised, and not only the withholding of information that the management considers important (far too vague an idea).
What does the Commission have to say today about these two points? Nothing new, and we will get back to that in the year 2000. Frankly, Commissioner, I do not think that we can do things this way. This wait-and-see policy is completely turning its back on the way society is waiting for an answer. We should not only listen to the message that was sent to us in the last elections, and adopt these two amendments, but I have also put forward additional proposals which strike me as being crucial today.
I proposed the introduction of a waiting period of six months for any restructuring plan in order to allow an independent trade union review to take place, and I also proposed that if the company had received public subsidies but is not complying with the rules which have been laid down, it should pay back the subsidies it had received. I think that, now, you should present an amended draft directive, incorporating these further measures, this waiting period, and use your role to put pressure on the Council rather than falling in line as a measure of precaution with the lowest common denominator in our respective governments. I also expect, Commissioner, that Mr Prodi will include these references too in the programme that he will be presenting to us.
Mr President, I would like to extend my warmest thanks to the Commissioner this evening for her promise. 1 January 2000 is very close indeed, and a certain strategy has already been put in place by her predecessor for keeping an eye on what is happening as regards the European plc. It is clear that something needs to be done about this. I am delighted that the Commissioner has taken this so well. Indeed, I think, as far as this is concerned, that we must go further from 1 January onwards. I should also add that with this strategy, it has been the case before that we have lost sight of the fact that the European plc has to be voted on with unanimity, whilst this is a directive requiring majority voting. We may well speed up in the long run by putting this directive back on track, rather than continuing endlessly with the European plc. This may be an unnecessary consideration but I do think that we achieved our purpose tonight. We have made some progress.
Mr President, of course it is not the Commissioner who is keeping a low profile - although they tried to play down the fact that nothing has been submitted yet, but that has now been addressed as far as I am concerned - rather it is the Council itself. Then we have to shift our attention to the somewhat mysterious Prime Minister of Great Britain, Mr Blair. Mr Blair who would very much like to join forces with Europe, yet is trying to stop Europe from bringing this issue to a satisfactory conclusion. This is the problem we are facing, Mr President. In all manner of ways, using traditional politburo tactics, attempts are even being made to thwart debate on this directive, that is people expressing their opinions as to the content. Surely, this is not something we should expect to happen. I can only say, Mr President, that the Blair administration and some other socialist governments are so frightened to admit how little they are prepared to do for the employee, that they cannot cope with this in debate, as they used to, but have to resort to all kinds of underhand politburo tactics. This must end and I am really pleased that this has been highlighted this evening in this debate in one way or another.
Mr President, I could tell my good friend, Mr Pronk, that if he will have a word with Mr Aznar, I will have a word with Mr Blair. It is a majority proposal. We have problems with a number of governments.
I should like to thank the Commissioner for what she has said. I see now the sense in the strategy that she is adopting. I hope the delay in a revised proposal might lead to progress. I would say this, however: please bear in mind that if part of this strategy is that a new proposal is brought forward after the turn of the year that is substantially different to the first then we, Parliament, would need to be consulted from the beginning once again. Please bear that in mind.
One argument in addition to the list of crunch points that you mentioned in your introduction that has been deployed by my own government and others is that of subsidiarity. It is not a very good argument in this particular area. In the ten years up to 1996, following the introduction of the Single Act, there was a tripling in the number of mergers and take-overs in both the service and manufacturing sectors. An interesting thing is that two-thirds of those mergers and take-overs were at national rather than transnational level. They were, however, directly related to the completion of the internal market. Therefore developments at Member State level are inextricably linked to the changes we have put in place at European level. That is one of the strongest arguments against subsidiarity - denying progress in this area.
In the 1970s our governments, despite the unanimity rule, introduced a directive on transfers, one on collective redundancies and one on insolvency to try to bring about responsible restructuring following the oil shocks. It is absolutely dreadful that the Council now seems to be paralysed when it comes to this directive, to the worker involvement in the company statute and indeed the Commission in relation to a revision of the Works Council Directive. We need to get this moving once again.
May I start by saying, Commissioner, that I was very pleased with what you had to say and I am as surprised to be saying that as perhaps you might be to hear me saying it. But given that there is a delay, which has already been deplored, I would hope that the period of that delay will be used constructively and that the Council and the Commission and indeed Parliament will reflect on how to get things as right as possible in what is clearly a key area. I was concerned to read a comment in the Financial Times last week when you, Commissioner, were in London - where you made quite an impact - about you forcing the creation of workers' consultation committees and stating that Anna Diamantopoulou' s decision will dismay the UK Government and industry. Whilst I accept that the fact that it may dismay such illustrious bodies does not automatically make your proposals wrong, I trust that you would also admit that it does not automatically make them right either. I would like the Commission to bear in mind that at the time when Parliament put forward the amendments last April, the composition of this Parliament was indeed very different. At that time the Socialists were the largest group; happily that state of affairs no longer applies and hopefully will continue to no longer apply long into the future. But certainly the composition of this Parliament is very different and I would expect its conclusions to be different.
Clearly we will continue to work in a spirit of constructive consensus but the epicentre of that consensus has moved sharply. So finally I would say that when the second reading comes up, if we are serious about creating jobs, if we are serious about keeping our industries really competitive, if we are serious about encouraging enterprise, then some of us may feel we have gone too far and that it may well be time to draw a line.
Mr President, I would like to say to Mr Matthews that, following my visit to London, there was a party statement accusing me of having "crazy ideas" . I hope that this was not the general consensus. In response, I must say that- and politicians too are always faced with such dilemmas - you have to decide between being a likeable individual or one that is effective. I could quite easily be a likeable person. Parliament' s amendments from April could have been accepted, incorporated into a text and referred to the Council and from there on I could quite easily have said that it was just a matter for the Council. However, it was I who introduced the reform, accepted the proposals and forwarded them to the Council and left it in the hands of the Council to resolve.
However, I believe that for such a demanding directive - and Parliament is quite aware that it is not a straightforward one - we must take the current state of affairs of each country, the various aspects of social dialogue, the positions of the social partners and the various discrepancies in all the points I mentioned before, piece them all together and thereby find a very fine balance between them all, so that we can be as successful as we possibly can. If we approve the amendments straight away, and take the new proposal to the negotiating table, then that will necessitate unanimity, which, as we all know, as things stand at present, will not achieve the desired result. I believe therefore that we need to be more effective and I shall endeavour to do just that. Already we are in constant communication with national representatives and governments, with all the individual ministers. In my view, this directive is not merely a directive which will help workers. I believe that it is of great social significance because of the major problems and reforms ahead of us. And we all know that there are sectors, such as the banking sector, which will undergo radical change in the coming years.
We must therefore prepare a framework to make us all aware that it will facilitate competition, and that it will not be just a framework of social awareness, but one that will protect social equilibrium and social rest in Europe, and ensure stability and development. We shall proceed on this basis, and on this basis, I shall also proceed, with the aforementioned timetable, in the belief that, under the Portuguese Presidency, we will indeed be able to find a new strategy.
I, like Ms Damião, note that there are such endeavours and laws at national level and two directives at Community level. With this new directive, we wish to reinforce the right of workers to be consulted and informed, which to date has not been reinforced. There is more to be done on a voluntary basis and this can be interpreted at will. We want to see stronger reinforcement and greater responsibility being taken, but we also need to have the consensus of both Member States and social partners because acceptance from all quarters will play an extremely important role in its effective implementation.
Thank you, Commissioner.
The debate is closed.
(The sitting was closed at 8.15 p.m.)